RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to the application title and claims 1, 11, and 12, filed on 19 July 2022, have been entered in the above-identified application.  Claims 1-20 are pending, of which claims 8-9 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 08 June 2022.

WITHDRAWN REJECTIONS
The objection to the title, made of record on page 3, paragraph 6 of the office action mailed 08 June 2022 has been withdrawn due to Applicant’s amendment in the response filed 19 July 2022.
The objections to claim 12, made of record on page 3, paragraph 8 of the office action mailed 08 June 2022 has been withdrawn due to Applicant’s amendment in the response filed 19 July 2022.
The 35 U.S.C. § 102 rejection of claims 11-17 over Tomaini (U.S. Pat. 6,427,796), made of record on page 4, paragraph 10 of the office action mailed 08 June 2022 has been withdrawn due to Applicant’s amendment in the response filed 19 July 2022.  Tomaini does not teach or suggest that the top portion of the polymer surface is flush with and surrounding a top surface of the head of the fastener as presently claimed.
The 35 U.S.C. § 103 rejection of claims 1-4, 6, 7, and 10 as over Gabriel (U.S. Pat. 5,149,237) in view of Thurber (U.S. Pat. 5,426,130), made of record on page 10, paragraph 15 and of claim 5 over Gabriel, Thurber, and WO 2006/104622 A2 on p. 12, paragraph 16 of the office action mailed 08 June 2022 has been withdrawn due to Applicant’s amendment in the response filed 19 July 2022.  Gabriel and Thurber do not depict or describe coating no more than about 2/3 of the length of the external surface of the fastener.

NEW REJECTIONS AND OBJECTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objection
Claim 11 is objected to because of the following informalities.  Appropriate correction is required.
Claim 11 at line 5 repeats the phrase “of the” in the phrase … “…at least a portion of the external surface of the ”



Claim Rejections - 35 USC § 103
Claims 1-4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel (U.S. Pat. 5,149,237) in view of Thurber (U.S. Pat. 5,426,130) and further in view of EP 0,480,103 B1.
Regarding claims 1, 2, and 7, Gabriel describes a thermoplastic coating for metal fasteners, see col. 1, lines 7-9.  Nails are depicted in FIG. 3-4, see also col. 1, lines 11-18.  The thermoplastic coating coats a substantial part of the fastener, see col. 2, lines 46-64.  Suitable thermoplastic resins have adhesive properties as described at col. 4, lines 7-19, including hot melt adhesive properties for the preferred resin, polyvinyl acetate (PVAc), see col. 4, lines 20-26.  PVAc has a softening point above about 120°C and has a molar viscosity of about 10-75 centiPoise in organic solvent, see col. 4, lines 31-37.  The coating also includes styrene/maleic anhydride copolymer with a melting temperature in the range of 55-170 °C and has a melt viscosity of about 15-55 centiPoise, see col. 3, lines 48-61.
Gabriel does not specify the viscosity of the coating material as measured at a shear rate of 1000 Hz and a temperature of 150 °F (about 66 °C).
Thurber discloses an adhesive system used on fastening devices, see col. 1, lines 8-15.  Suitable fasteners include a bolt, a screw, a rivet, a stable, a dowel, a peg, a nail, and others, see col. 10, lines 17-27, which are among the recited fasteners in claim 7.  The coating is applied to one side of a bolt as described at col. 20, lines 24-29, and the viscosity may be lowered by heating the fluid deposit from 140-150 °F to improve the flowability of the compositions onto the threads of the bolts.  The viscosity is adjusted by well-known chemical treatment means to enhance location stability of the deposit, see col. 22, lines 40-59.
Although Gabriel teaches coating a “substantial” part of the fastener as described above, Gabriel does not depict or describe coating no more than about 2/3 of the length of the external surface of the fastener.
However, EP ‘103 describes coatings for screws and depicts various screw coatings in FIGS. 1-4.  FIGS. 1, 2, and 4 depict a coating positioned at one end of the fastener to about ½ way up along the fastener, including the axial circumference of one end of the fastener.  FIG. 4 is copied below for convenience, showing coating 16 applied around the bottom of the fastener and about ½ way up the length of the fastener.  See description at col. 2, lines 55-57 teaching coating the drill point of the fastener.  The coating of EP ‘103 is a waxy material, see col. 3, lines 6-17, and may be applied by heating the wax and then dipping or spraying the molten wax onto the fastener, see col. 4, lines 3-14.  Reference numbers in the figures are described at col. 4, line 27 through col. 5, line 27.

    PNG
    media_image1.png
    825
    263
    media_image1.png
    Greyscale

Gabriel, EP ‘103, and Thurber are analogous as they each disclose fastener devices such as nails or screws with adhered coatings, thus they are similar in structure and function.
It would have been obvious to have adjusted the viscosity of the hot melt adhesive of Gabriel as necessary as disclosed by Thurber to arrive at the claimed invention, as this prevents substantial flow axially across the thread grooves of the fastener while providing enhanced location stability of the fluid deposit, see Thurber at col. 22, lines 54-59.  It further would have been obvious to apply the coating around one end of the axial circumference and about ½ way along the length of the fastener as shown in EP ‘103, as this applies the coating only to the driving end of the fastener where it is particularly useful.
Regarding claim 3, Gabriel describes a hot-melt adhesive PVAc resin, see col. 4, lines 24-29, which will be pressure-sensitive at application temperature. bolt
Regarding claim 4, Gabriel discloses styrene copolymer at col. 3, lines 48-61 and also discloses other thermoplastic resins including polyamides, see col. 4, lines 7-19.  Polyamides are among the disclosed materials.
Regarding claim 6, Gabriel discloses that the styrene/maleic anhydride copolymer has a melting temperature up to 170 °C (about 338 °F), see col. 3, lines 54-56.
Regarding claim 10, Although Gabriel and Thurber and EP ‘103 do not specify the exact weight of coating material present on the fastener body, Thurber teaches that a suitable amount is applied, see col. 23, lines 19-38.  Accordingly, it would have been obvious to have applied a coating amount within the specified range of 0.05 to 0.5 grams to the fastener.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel (U.S. Pat. 5 149,237) in view of Thurber (U.S. Pat. 5,426,130) and EP 0,480,103 B1 as applied above, and further in view of WO 2006/104622 A2.
Regarding claim 5, Gabriel and Thurber and EP ‘103 are relied upon as described above. Although Gabriel teaches that the resin coating is a hot melt adhesive material, the references to not specify one of the listed additives.
WO ‘622 describes adhesively securable stock materials which are pre-applied to fastener materials such as bolts, screws, push pins, and the like, see p. 9, [0021] and p. 10, [0024].  The adhesive includes any number of known additives including terpene resins, plasticizers, stabilizers, and others, see p. 27, [0068].
WO ‘622 and Gabriel and Thurber and EP ‘103 are analogous because they each disclose applying fluent materials to fasteners, thus they are in the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a known additive such as a plasticizer to the adhesive fluid coating composition of modified Gabriel in order to arrive at the claimed invention, as such adhesive additives are well known in the art and commonly used with adhesive components.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S. Pat. 8,398,350) in view of Hartman (U.S. Pat. 4,780,039).  Earlam (U.S. Pat. 5,804,138) is relied upon as evidence.
Regarding claims 11 and 13, Ishida describes a bolt intended to attach to a molded product made of metal, see col. 1, lines 5-10.  As shown in FIG. 11 (reproduced below), the bolt includes an elongated body, a head part 6 of the fastener, and an opposed second end opposite the head part having a screw and is intended to be driven into a surface, see description at p. 3, lines 49-60.  A ring-shaped resinous member 3 surrounds the bolt and is made of a polymer material such as polyethylene, polypropylene, styrene, and others described at col. 4, line 65 through col. 5, line 8.  The Examiner has considered these example materials (which are among the materials recited in claim 13) to anticipate the materials of the instant claims.  Alternately, it would have been obvious to have selected a resin material within the disclosed materials which is among the recited materials in claim 13.  The Examiner has considered these materials to necessarily meet the melting point limitation of claim 11.


    PNG
    media_image2.png
    707
    561
    media_image2.png
    Greyscale

Ishida does not specify that a portion of a top surface of the polymer annulus is flush with and surrounding a top surface of the head of the fastener as presently claimed.
However, Hartman teaches a fastener plate for use with a fastener in a roof structure, see abstract.  The fastener plate is depicted in FIGS. 1-3, copied below for convenience.  The fastener plate includes a plastic (polymer) material 16 which is in the form of an annulus around the fastener item, and has a generally planar upper and lower face, see col. 3, lines 3-7 and FIGS. 1-3.  Suitable polymers include high density polyethylene resins, polypropylene resins, and high impact ABS resins, see col. 4, lines 8-14.  These include the same materials described in Ishida, discussed above.
As shown in FIG. 1 of Ishida and in FIGS. 1 and 3 of Hartman, the polymer annulus surrounds at least a portion of the external surface of the elongated fastener body and is adjacent the head of the fastener as claimed.

    PNG
    media_image3.png
    710
    469
    media_image3.png
    Greyscale

Ishida and Hartman are analogous as they each describe fasteners which include polymer materials formed as an anulus around the head portion of the fastener, thus they are similar in structure and function.
It would have been obvious to have formulated the polymer annulus of Ishida to be flush with the head of the fastener as described in Hartman to arrive at the claimed invention, as Hartman teaches that the peripheral flange provides extra strength along the peripheral zone of the disc, see col. 2, lines 35-37.  Furthermore, the fastener plate is not susceptible to fastener “push through” when walked upon or exposed to substantial wind uplift forces, see col. 2, lines 1-9, which is useful for fasteners installed in outdoor locations or in locations which will be exposed to foot traffic during installation or use such as rooftops or floors.
Regarding claim 12, as shown in FIG. 11 of Ishida and FIG. 3 of Hartman, the elongated fastener body includes a tapered neck, and the polymer annulus is disposed at an interface thereof.
Regarding claim 15, the outer diameter of the polymer annulus 3 is larger than that of the head of the fastener 6 as shown in FIG. 11 of Ishida and FIG. 3 of Hartman.
Regarding claims 14, 16, and 17, Ishida describes various dimensions of the fastener with respect to diameter “D” of the screw part of the bold, see discussion at col. 4, lines 18-38.  The thickness, inner diameter, and outer diameter of the polymer annulus thus are functions of the diameter “D” of the screw part of the bolt.  It would have been obvious to have selected dimensions within the disclosed ranges based on the dimension of the fastener bolt used.
Regarding claims 18-20, Ishida depicts that the fastener passes through flared plate material portion 11, see FIG. 11.  This portion is made of magnesium metal, see col. 7, lines 56-59.  This plate material includes a central bore configured to receive a portion of the elongated fastener therethrough as shown in FIG. 11 and is adjacent to the polymer annulus, also as shown.  Hartman likewise describes a metal insert 22, see col. 3, lines 30-34 and FIGS. 1 and 3.  Hartman does not specify the metal, but does teach that this metal desirably is the same metal as the fastener to avoid any problem arising from a galvanic reaction between two different metals, see col. 3, lines 58-64.
Earlam is relied upon to teach that the melting point of magnesium metal is about 650 °C (1202 °F), which is within the claimed range recited in claim 20.
The Examiner further takes Official Notice (as described in MPEP § 2144.03) that magnesium metal is well known to have a Shore hardness greater than about 85 A.  The Examiner notes that Shore A hardness is generally used to describe the hardness of polymers and rubbers, whereas magnesium metal is well known to be harder than Shore 85A polymeric materials.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaini (U.S. Pat. 6,427,796) in view of Hartman (U.S. Pat. 4,780,039).
Regarding claims 11 and 13, Tomaini discloses a fastener disk used with a screw fastender as shown in FIG. 4A.  The disk has the shape of a tapered annulus as shown in FIGS. 3A and 3B.  See figures reproduced below and discussion at col. 3, line 61 through col. 4, line 18.

    PNG
    media_image4.png
    864
    725
    media_image4.png
    Greyscale

As seen in FIG. 1A, the screw fastener 14 includes an elongated body with a first (top) end forming the head of the fastener which tapers to an opposed second end for driving into the surface shown as layers 16 and 18.  See discussion at col. 4, lines 1-18.  The fastener disk depicted by 12 above is a flexible material such as plastic, plastic composite, rubber, rubber composite, metal, and metal alloy, in which polypropylene is a preferred material, see col. 4, lines 20-23.
As polypropylene is one of the preferred polymers recited in claim 13, such a material is construed to meet the limitation of a polymer having a melt temperature of from about 130 °F to about 325 °F as recited in claim 11.
Tomaini does not specify that a portion of a top surface of the polymer annulus is flush with and surrounding a top surface of the head of the fastener as presently claimed.
However, Hartman teaches a fastener plate for use with a fastener in a roof structure, see abstract.  The fastener plate is depicted in FIGS. 1-3, copied above for convenience.  The fastener plate includes a plastic (polymer) material 16 which is in the form of an annulus around the fastener item, and has a generally planar upper and lower face, see col. 3, lines 3-7 and FIGS. 1-3.  Suitable polymers include high density polyethylene resins, polypropylene resins, and high impact ABS resins, see col. 4, lines 8-14.  These include the same materials described in Tomaini, discussed above.
Tomaini and Hartman are analogous as they each describe fasteners which include polymer materials formed as an anulus around the head portion of the fastener, thus they are similar in structure and function.
It would have been obvious to have formulated the polymer annulus of Tomaini to be flush with the head of the fastener as described in Hartman to arrive at the claimed invention, as Hartman teaches that the peripheral flange provides extra strength along the peripheral zone of the disc, see col. 2, lines 35-37.  Furthermore, the fastener plate is not susceptible to fastener “push through” when walked upon or exposed to substantial wind uplift forces, see col. 2, lines 1-9, which is useful for fasteners installed in outdoor locations or in locations which will be exposed to foot traffic during installation or use such as rooftops or floors.
Regarding claim 12, fastener 14 is depicted in Tomaini and in FIG. 3 of Harman to have a tapered neck portion, and the annulus disk is located at an interface of the tapered neck and the head of the fastener.
Regarding claim 14, Tomaini shows in FIGS. 3B that the disk has a preferred inner diameter of about 0.160 inches.  See also discussion at col. 4, lines 20-47.
Regarding claim 15, Tomaini shows in FIG. 4A that the polymer disk 12 has an outer diameter larger than the head of the fastener 14.  See also FIGS. 1 and 3 of Hartman.
Regarding claim 16, Tomani teaches that the disk may have an outer diameter of about 1.3 inches or more, though other diameters are contemplated, see col. 4, lines 20-47.  The Examiner has considered this to overlap the claimed range of about 0.2 to about 1.0 inches.
Regarding claim 17, Tomani teaches that the disk has a thickness of about 0.05 inches or 0.25 inches, see col. 4, lines 41-47.



RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 19 July 2022 regarding the 35 U.S.C. § 102 and 103 rejections of the claims of record have been considered but are moot due to the new grounds of rejection.
	The Examiner notes that applicant has not presented any argument to contradict the Examiner’s finding of Official Notice regarding the hardness of magnesium metal for the rejection of claim 19, see above rejection.  It is presumed that applicant thus acquiesces to this Official Notice.


Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571)270-5592. The examiner can normally be reached Mon-Fri from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached at (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759